 Case 2:21-cv-00098-SJF-SIL Document 1 Filed 01/07/21 Page 1 of 9 PageID #: 1




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
CENTRAL ISLIP DIVISION

 Sabina Leibowitz, individually and on behalf of all others
 similarly situated,                                                 Civil Action No: 2:21-cv-98
                               Plaintiff(s)
                                                                     CLASS ACTION COMPLAINT

     -v.-                                                            DEMAND FOR JURY TRIAL


 Vital Recovery Services, LLC.

                               Defendant(s).


       Plaintiff Sabina Leibowitz (hereinafter, “Plaintiff”), a New York resident, brings this Class

Action Complaint by and through her attorneys, Horowitz Law, PLLC, against Defendant Vital

Recovery Services, LLC (“VRS”), individually and on behalf of a class of all others similarly

situated, pursuant to Rule 23 of the Federal Rules of Civil Procedure, based upon information and

belief of Plaintiff’s counsel, except for allegations specifically pertaining to Plaintiff, which are

based upon Plaintiff's personal knowledge.

                      INTRODUCTION/PRELIMINARY STATEMENT

       1.      Congress enacted the Fair Debt Collection Practices Act (“FDCPA”) in 1977 in

   response to the "abundant evidence of the use of abusive, deceptive, and unfair debt collection

   practices by many debt collectors." 15 U.S.C. §1692(a). At that time, Congress was concerned

   that "abusive debt collection practices contribute to the number of personal bankruptcies, to

   material instability, to the loss of jobs, and to invasions of individual privacy." Id. Congress

   concluded that "existing laws…[we]re inadequate to protect consumers," and that "the effective
Case 2:21-cv-00098-SJF-SIL Document 1 Filed 01/07/21 Page 2 of 9 PageID #: 2




 collection of debts" does not require "misrepresentation or other abusive debt collection

 practices." 15 U.S.C. §§ 1692(b) & (c).

    2.      Congress explained that the purpose of the Act was not only to eliminate abusive

 debt collection practices, but also to ensure “that those debt collectors who refrain from using

 abusive debt collection practices are not competitively disadvantaged.” Id. § 1692(e). After

 determining that the existing consumer protection laws were inadequate, Id. § 1692(b), Congress

 gave consumers a private cause of action against debt collectors who fail to comply with the

 Act. Id. § 1692k.

                                JURISDICTION AND VENUE

    3.      The Court has jurisdiction over this class action pursuant to 28 U.S.C. § 1331 and

 15 U.S.C. § 1692 et. seq.

    4.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2) as this is

 where the Plaintiff resides as well as where a substantial part of the events or omissions giving

 rise to the claim occurred.

                                   NATURE OF THE ACTION

    5.      Plaintiff brings this class action on behalf of a class of New York consumers under

 § 1692 et seq. of Title 15 of the United States Code, commonly referred to as the Fair Debt

 Collections Practices Act ("FDCPA"), and

    6.      Plaintiff is seeking damages and declaratory relief.



                                            PARTIES

    7.      Plaintiff is a resident of the State of New York, County of Suffolk.
Case 2:21-cv-00098-SJF-SIL Document 1 Filed 01/07/21 Page 3 of 9 PageID #: 3




    8.       Defendant VRS is a “debt collector” as the phrase is defined in 15 U.S.C.

 § 1692(a)(6) and used in the FDCPA and can be served in New York via the Corporation Service

 Company at 80 State Street, Albany, NY 12207.

    9.       Upon information and belief, Defendant VRS is a company that uses the mail,

 telephone, and facsimile and regularly engages in business the principal purpose of which is to

 attempt to collect debts alleged to be due to itself or another.

                                      CLASS ALLEGATIONS

    10.      Plaintiff brings this claim on behalf of the following class, pursuant to Fed. R. Civ.

 P. 23(a) and 23(b)(3).

    11.      The Class consists of:

             a. all individuals with addresses in the State of New York;

             b. to whom Defendant VRS sent a letter;

             c. attempting to collect a consumer debt;

             d. that inaccurately states a last payment date of 00/00/0000 on the letter;

    12.      The identities of all class members are readily ascertainable from the records of

 Defendant and those companies and entities on whose behalf it attempts to collect and/or has

 purchased debts.

    13.      Excluded from the Plaintiff Class are the Defendant and all officers, members,

 partners, managers, directors and employees of the Defendant and their respective immediate

 families, and legal counsel for all parties to this action, and all members of their immediate

 families.

    14.      There are questions of law and fact common to the Plaintiff Class, which common

 issues predominate over any issues involving only individual class members. The principal issue
Case 2:21-cv-00098-SJF-SIL Document 1 Filed 01/07/21 Page 4 of 9 PageID #: 4




 is whether the Defendant’s written communications to consumers, in the form attached as

 Exhibit A, violate 15 U.S.C. §§ l692e, and 1692f.

    15.     The Plaintiff’s claims are typical of the class members, as all are based upon the same

 facts and legal theories. The Plaintiff will fairly and adequately protect the interests of the

 Plaintiff Class defined in this complaint. The Plaintiff has retained counsel with experience in

 handling consumer lawsuits, complex legal issues, and class actions, and neither the Plaintiff

 nor her attorneys have any interests, which might cause them not to vigorously pursue this

 action.

    16.     This action has been brought, and may properly be maintained, as a class action

 pursuant to the provisions of Rule 23 of the Federal Rules of Civil Procedure because there is a

 well-defined community interest in the litigation:

            a. Numerosity: The Plaintiff is informed and believes, and on that basis alleges,

                that the Plaintiff Class defined above is so numerous that joinder of all members

                would be impractical.

            b. Common Questions Predominate: Common questions of law and fact exist as

                to all members of the Plaintiff Class and those questions predominate over any

                questions or issues involving only individual class members. The principal issue

                is whether the Defendants' written communications to consumers, in the form

                attached as Exhibit A violate 15 § l692e, and 1692f.

            c. Typicality: The Plaintiff’s claims are typical of the claims of the class members.

                The Plaintiff and all members of the Plaintiff Class have claims arising out of the

                Defendants' common uniform course of conduct complained of herein.
Case 2:21-cv-00098-SJF-SIL Document 1 Filed 01/07/21 Page 5 of 9 PageID #: 5




            d. Adequacy: The Plaintiff will fairly and adequately protect the interests of the

                class members insofar as Plaintiff has no interests that are adverse to the absent

                class members. The Plaintiff is committed to vigorously litigating this matter.

                Plaintiff has also retained counsel experienced in handling consumer lawsuits,

                complex legal issues, and class actions. Neither the Plaintiff nor her counsel have

                any interests which might cause them not to vigorously pursue the instant class

                action lawsuit.

            e. Superiority: A class action is superior to the other available means for the fair

                and efficient adjudication of this controversy because individual joinder of all

                members would be impracticable. Class action treatment will permit a large

                number of similarly situated persons to prosecute their common claims in a single

                forum efficiently and without unnecessary duplication of effort and expense that

                individual actions would engender.

    17.     Certification of a class under Rule 23(b)(3) of the Federal Rules of Civil Procedure

 is also appropriate in that the questions of law and fact common to members of the Plaintiff

 Class predominate over any questions affecting an individual member, and a class action is

 superior to other available methods for the fair and efficient adjudication of the controversy.

    18.     Depending on the outcome of further investigation and discovery, Plaintiff may, at

 the time of class certification motion, seek to certify a class(es) only as to particular issues

 pursuant to Fed. R. Civ. P. 23(c)(4).


                                    FACTUAL ALLEGATIONS

    19.     Plaintiff repeats the allegations contained in the above paragraphs as if set forth

 herein.
Case 2:21-cv-00098-SJF-SIL Document 1 Filed 01/07/21 Page 6 of 9 PageID #: 6




     20.      Some time prior to January 8, 2020, an obligation was allegedly incurred by

 Plaintiff.

     21.      The alleged obligation arose out of a transaction involving a debt allegedly incurred

 by Plaintiff with BMW Financial Services LLC NA in which the subject of the transaction was

 primarily for personal, family or household purposes.

     22.      The alleged obligation is a “debt” as defined by 15 U.S.C. §1692a(5).

     23.      The owner of the alleged obligation is a “creditor” as defined by 15 U.S.C.

 §1692a(4).

     24.      The owner of the obligation contracted with the Defendant VRS to collect the

 alleged debt.

     25.      Defendant VAR collects and attempts to collect debts incurred or alleged to have

 been incurred for personal, family or household purposes on behalf of creditors using the

 Untied States Postal Services, telephone and internet.

                                 Violation – January 8, 2020 Letter

     26.      On or about January 8, 2020, Defendant sent Plaintiff a collection letter (the

 “Letter”) seeking to collect an alleged debt. A true and accurate copy of this letter from

 Defendant is attached as Exhibit A.

     27.      The letter states the last payment date on the letter as 00/00/0000.

     28.      This information is inaccurate as Plaintiff had previously made payments on this

 account.

     29.      Furthermore, the misleading last payment date deprives the consumer of knowing

 the exact nature and status of the account.
Case 2:21-cv-00098-SJF-SIL Document 1 Filed 01/07/21 Page 7 of 9 PageID #: 7




     30.     These actions by Defendant deceive the consumer since she cannot properly evaluate

  the alleged debt and its legal status with regard to the need for making a payment and the possible

  benefits and/or detriments to the consumer.

     31.     As a result of Defendant's deceptive, misleading and unfair debt collection

  practices, Plaintiff has been damaged.


                                                COUNT I

VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT 15 U.S.C. §1692e
                               et seq.

     32.     Plaintiff repeats, reiterates and incorporates the allegations contained in the

  paragraphs above with the same force and effect as if the same were set forth at length herein.

     33.     Defendant’s debt collection efforts attempted and/or directed towards the Plaintiff

  violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692e.

     34.     Pursuant to 15 U.S.C. §1692e, a debt collector may not use any false, deceptive, or

  misleading representation or means in connection with the collection of any debt.

     35.     Defendant violated said section:

             a. By making a false and misleading representation in violation of §1692e (2)(a)

                 and (10) by not accurately detailing the date of last payment;

             b. As the letter described above has statements that are open to more than one

                 reasonable interpretation, at least one of which is inaccurate.

     36.     By reason thereof, Defendant is liable to Plaintiff for judgment that Defendant's

  conduct violated Section 1692e et seq. of the FDCPA, actual damages, statutory damages, costs

  and attorneys’ fees.


                                                COUNT II
Case 2:21-cv-00098-SJF-SIL Document 1 Filed 01/07/21 Page 8 of 9 PageID #: 8




      VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT 15 U.S.C.
                                §1692f et seq.

     37.     Plaintiff repeats, reiterates and incorporates the allegations contained in the

 paragraphs above with the same force and effect as if the same were set forth at length herein.

     38.     Defendant’s debt collection efforts attempted and/or directed towards the Plaintiff

 violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692f.

     39.     Pursuant to 15 U.S.C. §1692f, a debt collector may not use any unfair or

 unconscionable means in connection with the collection of any debt.

     40.     Defendant violated this section by:

             a. stating no last payment date when in fact Plaintiff had made previous payments

                 on this account;

     41.     By reason thereof, Defendant is liable to Plaintiff for judgment that Defendant's

 conduct violated Section 1692f et seq. of the FDCPA, actual damages, statutory damages, costs

 and attorneys’ fees.


                                    DEMAND FOR TRIAL BY JURY


     42.     Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby requests

 a trial by jury on all issues so triable.




                                       PRAYER FOR RELIEF

     WHEREFORE, Plaintiff Sabina Leibowitz, individually and on behalf of all others

 similarly situated, demands judgment from Defendant Vital Recovery Services, LLC, as

 follows:
   Case 2:21-cv-00098-SJF-SIL Document 1 Filed 01/07/21 Page 9 of 9 PageID #: 9




          1.       Declaring that this action is properly maintainable as a Class Action and certifying

       Plaintiff as Class representative, and Uri Horowitz, Esq. as Class Counsel;

          2.       Awarding Plaintiff and the Class statutory damages;

          3.       Awarding Plaintiff and the Class actual damages;

          4.       Awarding Plaintiff costs of this Action, including reasonable attorneys’ fees and

       expenses;

          5.       Awarding pre-judgment interest and post-judgment interest; and

          6.       Awarding Plaintiff and the Class such other and further relief as this Court may deem

       just and proper.


       Dated: January 7, 2021                    Respectfully Submitted,

                                                        By:/s/ Uri Horowitz
                                                        Uri Horowitz, Esq
                                                        Horowitz Law, PLLC
                                                        14441 70th Road
                                                        Flushing, NY 11367
                                                        (718) 705-8700
                                                        uri@horowitzlawpllc.com
                                                        Attorney for Plaintiff
herb
